IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LARRY MORTON,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0768

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed September 16, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Larry Morton, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.